NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE LUIS SANCHEZ, Jr.,                         No.    18-35899

                Petitioner-Appellant,           D.C. No. 1:17-cv-03196-SAB

 v.
                                                MEMORANDUM*
DONALD HOLBROOK; WASHINGTON
STATE DEPARTMENT OF
CORRECTIONS,

                Respondents-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
               Stanley Allen Bastian, Chief District Judge, Presiding

                     Argued and Submitted December 8, 2020
                              Seattle, Washington

Before: McKEOWN and WATFORD, Circuit Judges, and ROTHSTEIN,**
District Judge.

      Jose Luis Sanchez, Jr. appeals from the district court’s denial of his federal

habeas petition, in which he challenges his convictions for murder, attempted



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Barbara Jacobs Rothstein, United States District Judge
for the Western District of Washington, sitting by designation.
                                                                          Page 2 of 5

murder, robbery, burglary, and unlawful possession of a firearm. We review the

district court’s ruling de novo, Dows v. Wood, 211 F.3d 480, 484 (9th Cir. 2000),

and ask whether the state court’s decision was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court,” or was “based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C.

§ 2254(d). We affirm.

      1. The state court’s determination that holding Sanchez’s jury trial in a

jailhouse courtroom did not violate his due process rights was neither contrary to,

nor involved an unreasonable application of, clearly established federal law. The

Supreme Court has never addressed whether use of a jailhouse courtroom is so

inherently prejudicial as to violate due process or require a showing of an essential

state interest. Cf. Deck v. Missouri, 544 U.S. 622, 624 (2005) (holding that

shackling a defendant during sentencing is inherently prejudicial but can be

justified by “an essential state interest”); Estelle v. Williams, 425 U.S. 501, 504–05

(1976) (holding that requiring a defendant to wear prison clothes at trial violates

due process). Thus, Sanchez cannot point to any clearly established federal law

indicating that his due process rights were violated.

      2. The state court also reasonably concluded that Sanchez failed to establish

that he was prejudiced by his counsel’s failure to move to suppress evidence of the
                                                                             Page 3 of 5

9mm handgun prior to the jury trial. See Strickland v. Washington, 466 U.S. 668,

691–92 (1984) (requiring a showing of prejudice as well as deficient performance).

The government did not need to rely on admission of the 9mm handgun itself

because several witnesses independently testified that Sanchez owned a 9mm

handgun. Moreover, the evidence at trial established that an entirely different

weapon, a .45 caliber handgun, was used in the murder, and ballistics tests

confirmed that the .45 caliber handgun discovered in Sanchez’s house was the

murder weapon. Given this evidence, as well as the other testimony presented at

trial implicating Sanchez, there is no “reasonable probability that . . . the result of

the proceeding would have been different” had evidence of the 9mm handgun been

suppressed. Id. at 694.

      3. The state court reasonably concluded that Sanchez’s arraignment was not

a critical stage of the proceedings for Sixth Amendment purposes. The Supreme

Court has held that a critical pretrial proceeding is one “that would impair [the]

defense on the merits if the accused is required to proceed without counsel.”

Gerstein v. Pugh, 420 U.S. 103, 122 (1975). Sanchez participated in a summary,

group arraignment in which no evidence was entered, no admissions were made,

and no valuable defenses were forfeited. See Baker v. City of Blaine, 221 F.3d

1108, 1110–11 (9th Cir. 2000) (holding that a similar arraignment in Washington

State was not a critical stage); cf. Hamilton v. Alabama, 368 U.S. 53, 54 (1961)
                                                                            Page 4 of 5

(holding that an arraignment in Alabama is a critical stage because important

defenses may be forfeited if not asserted at the arraignment). That members of the

media were present at the arraignment is insufficient to transform the proceeding

into the type of confrontational, post-indictment identification lineup that the

Supreme Court has held to be a critical stage. See United States v. Wade, 388 U.S.

218, 236–37 (1967). Thus, Sanchez’s defense was not impaired, and the

arraignment does not qualify as a critical stage.

      The state court also reasonably concluded that Sanchez’s right to effective

assistance of counsel was not violated, as he was not prejudiced by his attorney’s

failure to attend the arraignment. Sanchez claims that his attorney’s failure to

object to media photography at the arraignment contributed to the victim’s later

identification of him as the perpetrator at trial. But Sanchez failed to present any

evidence tending to establish that the photographs the victim saw in the media

were those taken at the arraignment.

      4. Sanchez also contends that, at a minimum, Nasby v. McDaniel, 853 F.3d

1049 (9th Cir. 2017), required the district court to obtain the full state court record

before ruling on the merits of his claims. The district court does have a duty to

conduct an independent assessment of the basis for the state court’s decision, but it

need only obtain and review “relevant portions of the record on which the state

court based its judgment.” Id. at 1052 (emphasis added). Given the district court’s
                                                                              Page 5 of 5

ability to resolve Sanchez’s claims based on the lack of clearly established federal

law and the lack of prejudice evident from the undisputed facts of the case, we

conclude that the district court did not err in failing to obtain the full state court

record.

      AFFIRMED.